Opinion issued July 26, 2012.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-11-01039-CV
                           ———————————
                      KENDRICK EDWARDS, Appellant
                                        V.
                           SAHIAT CORP., Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 997533


                         MEMORANDUM OPINION

      Appellant, Kendrick Edwards, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011),

§.51.941(a) (Vernon 2005), §.101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). The filing fee was due November 28,

2011. After being notified that this appeal was subject to dismissal, appellant did

not respond.    See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c)

(allowing involuntary dismissal of case).

      In addition, the county clerk has notified the Court that appellant has neither

paid nor made arrangements to pay the fee for preparing the clerk=s record. See

TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal if no clerk’s record filed due

to appellant’s fault). After being notified that this appeal was subject to dismissal,

appellant did not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Massengale.


                                            2